  8:20-cv-00394-BCB-MDN Doc # 33 Filed: 12/31/20 Page 1 of 1 - Page ID # 167




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

SUSANNE BECKER,

                        Plaintiff,                                         8:20CV394

        vs.
                                                                 ORDER TO SHOW CAUSE
UNITED STATES POSTAL SERVICE;
POSTMASTER GENERAL, LOUIS DEJOY;
MARK DIMONDSTEIN, PRESIDENT OF
THE AMERICAN POSTAL WORKERS; and
FREDRIC V. ROLANDO, PRESIDENT
OF THE NATIONAL ASSOCIATION OF
LETTER CARRIERS;

                        Defendants.

        Federal Rule of Civil Procedure 4(m) provides, “If a defendant is not served within 90 days
after the complaint is filed, the court -- on motion or on its own after notice to the plaintiff -- must
dismiss the action without prejudice against that defendant or order that service be made within a
specified time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).
        Plaintiff filed her Complaint in state court on September 1, 2020, and the case was removed
to this court on October 1, 2020. (Filing No. 1). More than 90 days has elapsed since the case
was removed to this court. To date, Plaintiff has not filed any return of service indicating service
on defendant Mark Dimondstein, a waiver of service has not been filed, defendant Mark
Dimondstein has not entered a voluntary appearance or filed a responsive pleading, and Plaintiff
has not requested an extension of time to complete service. Accordingly,


        IT IS ORDERED that Plaintiff shall have until January 14, 2021, to show cause why this
case should not be dismissed as to defendant Mark Dimondstein pursuant to Federal Rule of Civil
Procedure 4(m) or for want of prosecution. The failure to timely comply with this order may result
in dismissal of Mark Dimondstein from this action without further notice.


        Dated this 31st day of December, 2020.
                                                       BY THE COURT:

                                                       s/Michael D. Nelson
                                                       United States Magistrate Judge
